Citation Nr: 1503510	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO. 12-22 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating for his service connected left ankle replacement after August 28, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to May 1973 and from May 1974 to February 1994. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, denying the Veteran an increased rating for his left ankle replacement. 

Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, a January 2014 Hearing Transcript.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete record upon which to decide the claims for service connection, so the Veteran is afforded every possible consideration. 

The Veteran has a service connected left ankle replacement which he claims is painful. The Board, however, does not have the medical expertise to determine the nature and etiology of the left ankle pain. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert). Therefore, the Board must remand the claim for additional development. Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand is mandatory where the record is inadequate); 38 C.F.R. § 19.9(a) (2014).

VA should schedule the Veteran for another examination and obtain another opinion regarding nature and etiology of the Veteran's left ankle pain.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from April 2012 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2. Schedule the Veteran for an appropriate VA examination to determine the current state of the Veteran's left ankle replacement. All studies and tests deemed appropriate should be performed, and all findings should be set forth in detail. The claims file should be made available to and reviewed by the examiner.

(a) In addition to the examiner's determinations of current extent, severity and symptoms of the left ankle disability, the examiner should include specific findings that include: 

(1) range of motion;
(2) bone and/or cartilage impairment; 
(3) the presence of any ankylosis and
(4) any joint abnormalities. 

(b) The examiner is asked to reconcile any opinion with the Veteran's contentions from the January 2014 hearing. 

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate sound reasoning for all conclusions reached. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board.
 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

